In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-22-00036-CR


                      LUCIO DELOSSANTOS-NARVAEZ, APPELLANT

                                                    V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 137th District Court
                                     Lubbock County, Texas
                        Trial Court No. DC-2021-CR-0752 (Counts I & II),
                        Honorable John J. “Trey” McClendon III, Presiding

                                           July 19, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant Lucio Delossantos-Narvaez appeals his convictions for continuous

sexual abuse of a child1 and indecency with a child.2 The appellate record has been filed

and Appellant’s brief is presently due July 21, 2022. Now pending before this Court is the

motion to withdraw of Appellant’s appointed counsel, Mike Brown. Brown requests that


      1   See TEX. PENAL CODE ANN. § 21.02(b).
      2   See TEX. PENAL CODE ANN. § 21.11(a)(1).
we permit him to withdraw due to health issues and to direct the trial court to appoint new

counsel.   We abate the appeal and remand the cause to the trial court for further

proceedings.

      Upon remand, the trial court shall determine (1) whether Appellant still desires to

prosecute the appeal; (2) whether to grant Appellant’s counsel’s motion to withdraw; and

(3) whether Appellant is indigent and entitled to appointment of new counsel. See TEX.

CODE CRIM PROC. ANN. art. 1.051(d)(1), 26.04; TEX. R. APP. P. 25.2(g). If the trial court

grants the motion to withdraw and appoints Appellant new counsel, the name, address,

email address, phone number, and state bar number of any newly appointed counsel

shall be included in the Court’s findings. The trial court may also enter such orders

necessary to address the aforementioned questions. The trial court’s findings and any

orders issued shall be included in a supplemental clerk’s record filed with this Court by

August 18, 2022.

      It is so ordered.

                                                        Per Curiam



Do not publish.




                                            2